14-1483
     Williams v. City of New York


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 7th day of May, two thousand fifteen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               PETER W. HALL,
 8               GERARD E. LYNCH,
 9                     Circuit Judges.
10   _____________________________________
11
12   Natalie M. Williams,
13
14                              Plaintiff-Appellant,
15
16                     v.                                                  14-1483
17
18   City of New York, et al.,
19
20                     Defendants-Appellees.
21   _____________________________________
22
23   FOR PLAINTIFF-APPELLANT:                                Natalie M. Williams, pro se, Utica,
24                                                           New York.
25
26   FOR DEFENDANTS-APPELLEES:                               Susan P. Greenberg (for Zachary W.
27                                                           Carter, Corporation Counsel for the
28                                                           City of New York), New York, New
29                                                           York.
30          Appeal from a judgment of the United States District Court for the Southern District of

31   New York (Sullivan, J.).

32          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

33   DECREED that the judgment of the district court is AFFIRMED.

34          Appellant Natalie M. Williams, pro se, appeals the district court’s judgment dismissing her

35   amended complaint, which primarily alleges claims under 42 U.S.C. § 1983 and the Age

36   Discrimination in Employment Act (“ADEA”). Williams, formerly a tenured teacher in the New

37   York City public school system, was terminated after being found guilty of misconduct. We

38   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

39   issues on appeal.

40          We review de novo a district court’s dismissal of a complaint for failure to state a claim,

41   “construing the complaint liberally, accepting all factual allegations in the complaint as true, and

42   drawing all reasonable inferences in the plaintiff’s favor.” Chambers v. Time Warner, Inc., 282

43   F.3d 147, 152 (2d Cir. 2002). A complaint must plead “enough facts to state a claim to relief that

44   is plausible on its face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and “allow[] the

45   court to draw the reasonable inference that the defendant is liable for the misconduct alleged,”

46   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

47          Here, an independent review of the record and relevant case law reveals that the district

48   court properly dismissed Williams’s claims. We affirm for substantially the reasons stated by the

49   district court in its thorough and well-reasoned March 26, 2014 decision.

50          Contrary to Williams’s contentions on appeal, the record reflects that her proposed

51   amended complaint was docketed and considered by both the magistrate judge and the district

                                                       1
52   court. Further, the court did not err by deferring discovery until after it ruled on the motion to

53   dismiss: “a plaintiff is not entitled to discovery if his pleadings are fatally and incurably defective

54   as a matter of law.” Dotson v. Griesa, 398 F.3d 156, 159 (2d Cir. 2005). Finally, Williams’s

55   claim that the district court and magistrate judge were biased against her is not supported by the

56   record. See Liteky v. United States, 510 U.S. 540, 555 (1994).

57          On the merits, the district court correctly dismissed Williams’s ADEA claim, because even

58   accepting her factual allegations as true, “concern with the elevated costs of senior employees does

59   not constitute age discrimination.” James v. N.Y. Racing Ass’n, 233 F.3d 149, 153 (2d Cir. 2000);

60   see also Hazen Paper Co. v. Biggins, 507 U.S. 604, 611-13 (1993). Williams does not argue that

61   her age, as distinguished from her pension eligibility, played any role in her termination, or that

62   such eligibility was a “direct function of age[,] rather than years of service[].” Criley v. Delta Air

63   Lines, Inc., 119 F.3d 102, 106 (2d Cir. 1997).

64          As to Williams’s other claims, and the other grounds for dismissal relied upon by the

65   district court, Williams has not raised any relevant arguments in her briefs on appeal, so we need

66   not consider them. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995).

67          We have considered all of Williams’s remaining arguments and find them to be without

68   merit. Accordingly, we AFFIRM the judgment of the district court.

69                                                  FOR THE COURT:
70                                                  Catherine O=Hagan Wolfe, Clerk




                                                       2